 1                      UNITED STATES DISTRICT COURT
                             DISTRICT OF NEVADA
 2
     UNITED STATES OF AMERICA,        )
 3                                    )   Case No. 2:16-cr-00279-JAD-PAL
                   Plaintiff,         )
 4                                    )   ORDER TEMPORARILY UNSEALING
          vs.                         )   TRANSCRIPT
 5 JOSHUA SADAT WASHINGTON (1),       )
   FEDEL EZEKIEL SAKERS (2),
 6
                 Defendant.
 7

 8

 9            Upon the request of Michael Tanaka, Esq., and good

10 cause appearing:

11            IT IS HEREBY ORDERED the following transcript which

12 contains a sealed portion shall be unsealed in order to permit

13 the Court Reporter to prepare transcript of the following

14 hearing and sealed portion: 11/28/17, ECF 112, Status

15 Conference.

16            IT IS FURTHER ORDERED that the Court Reporter shall

17 transcribe the sealed portion of the hearing identified herein

18 and provide a copy of the sealed portion to Michael Tanaka, Esq.

19            IT IS FURTHER ORDERED that the transcript portion

20 identified herein shall remain under seal on the public record

21 until further order of this Court, or the Ninth Circuit Court of

22 Appeals.

23            DATED this
                     this6th_____
                            day of June,
                                    day 2019.
                                         of ______________ 2019.

24                                     _________________________
                                       THE HONORABLE JENNIFER A. DORSEY
25                                     United States District Judge
